Citation Nr: 1400348	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-19 591	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a sprain, right ankle, claimed as an ankle injury. 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1996 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that a remand for further development is necessary to ensure that there is a complete record upon which to decide the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The July 2012 Statement of the Case (SOC) referenced medical records from Loma Linda dated April 11, 2006.  Upon review of the claims file, the Board finds that the Loma Linda medical records are not associated with the claims file.  The SOC also referenced December 2008 treatment records, including x-rays and interpretations of the x-rays.  Upon review of the record, the Board notes that the file contains a December 2008 VA treatment record that noted that x-rays were taken.  However, the interpretive notes referenced in the SOC are not contained in the December 2008 treatment record or otherwise associated with the file.  Accordingly, the medical records from Loma Linda, dated April 11, 2006, and the December 2008 medical records, interpreting the Veteran's right ankle x-rays, must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain copies of all outstanding VA treatment records for a right ankle condition, to include records from Loma Linda dated April 11, 2006, and the December 2008 treatment record interpreting the Veteran's right ankle x-rays, and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.

2.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


